DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant notes that the preambles of the claims have been amended, but intended use in the preamble does not receive patentable weight.  If applicant wishes to persuasively argue that a practical application has been integrated, such features must be present in the body of the claim.  At present, a real-time visualization system is not actively recited in the claim, but is merely mentioned in the preamble as intended use.  As such, applicant's arguments that the claims provide eligible subject matter are respectfully not persuasive.  Examiner notes that the determination of correspondences between surfaces of a 3D model does not necessarily require display or visualization of such features, and that absent this step the claims do not integrate a practical application in the manner argued.  If applicant wishes clarification regarding eligibility under 35 USC 101, they are invited to contact the undersigned examiner.
Applicant characterizes features of the invention, and then generally alleges that the amended language is not disclosed by the cited references.  This is respectfully not persuasive, as the claim language would still include the multiple seats of the Abbasov as cited.  The claim language requires that the surfaces be different, but does not specify in what manner (i.e. shape, position, size, etc.).  The cited multiple seats are in different positions (i.e. have different coordinates), and as such their surfaces are different in geometric positioning in the context of the full aircraft model.  In view of this, the current grounds of rejection are maintained, with additional citations provided to match the amended claim language.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more. The claims are directed to methods, systems, and articles of manufacture (non-transitory computer readable medium) which fall within the four statutory categories of invention.  However, claim 6 recites:

a non-transitory computer-readable medium coupled to the processor and storing instructions executable by the processor and configured to cause the processor to perform: (as above, a generic computer component invoked merely as a tool to carry out the abstract idea)
dividing the 3D model into a first plurality of surfaces, the first plurality of surfaces being 3D model surfaces visible upon being rendered by a 3D engine; (a person can mentally imagine a set of 3D models and can mentally divide them into surfaces; this can also be accomplished with a sketch on pencil and paper; examiner notes the render feature is recited as intended use no actual rendering step is claimed)
associating to each one of the first plurality of surfaces, a unique surface identifier; (a person can mentally assign unique labels to features of an imagined model)
for each one of the other 3D models: (a person can mentally imagine multiple 3D objects simultaneously, and can sketch them on paper if necessary)
dividing the one of the other 3D models into a second plurality of surfaces; (as above, a person can do this purely with imagination or with aid of pencil and paper)
a number of the second plurality of surfaces being different from a number of the first plurality of surfaces; (a feature a person can easily imagine mentally)
establishing a correspondence between at least some of the second plurality of surfaces and at least some of the first plurality of surfaces, based on a correspondence between the 3D model and the one of the other 3D models; (a person can mentally associate various surfaces of imagined objects with each other quite easily, or can write arrows or labels on a sketch with pencil and paper)
associating, for each one of the second plurality of surfaces corresponding to one of the first plurality of surfaces, the unique surface identifier associated with the corresponding one of the first 
selecting the configuration setting of the 3D model; (a person can mentally imagine a configuration or can sketch a configuration of an object)
determining the unique identifier of the 3D model to which the configuration setting is to be applied; and (a person can mentally figure this out or can reference notes on paper to do this)
propagating, based on the unique identifier of the 3D model, the configuration setting to the other 3D models to which the configuration setting is to be applied. (a person can mentally adjust their imagined image of objects, or can alter a sketch based on labels or identifiers)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor and memory to perform the claimed steps. The processor and memory in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions, and memory likewise merely storing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Dependent claims 2-5 recites only details of the features which can be analyzed mentally, and remain ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abbasov (Abbasov, I. B., & V’iacheslav, V. O. (2014). Computational modeling of passenger amphibian aircraft Be-200 cabin interior. Advances in Engineering Software, 76, 154-160.) in view of 3ds Max 1 (3ds Max, Autodesk Help, Object ID Element (Feb 08 2016)), 3ds Max 2 (3ds Max, Autodesk Help, Propagate Materials to Instances (Dec 17 2014)), and Callahan (US 20160162607 A1).
Regarding Claim 1:
Abbasov teaches:
within a platform for real-time configuration and real-time visualization of said models, (Section 3, created with the help of 3ds Max graphic system; examiner notes that 3ds Max is a CAD environment that can provide real-time configuration and visualization and that this is recited as intended use in the preamble, which does not receive patentable weight.)
the 3D model and the other 3D models being part of a same 3D model category, the method comprising: (Section 4, Before final rendering of the scene it is necessary to prepare objects for shading, create corresponding texture and material. For more detailed shading we divide chair model into component parts by means of command Element (Fig. 13). Further we create material for chair upholstery, assign it to corresponding elements of the model. As for style the chair upholstery consists of two colors. Bottom, back and head cushion are alike in color, and the rest parts are of another color (Fig. 14).; examiner notes that the seat model represents a category (and its component parts represent subcategories), with each instance of the multiple seats of Figs. 16 and 18 being individual 3D models for that category (and each seat's component parts being 3D models of the subcategory))
the 3D model having a first layout and one of the other 3D models having a second layout distinct from the first layout, each layout being associated with a plurality of surfaces, (Section 4, For more detailed shading we divide chair model into component parts by means of command Element (Fig. 13).; see Figs. 18 and 19 for rendering results; examiner notes that there are multiple chairs in Figs. 18 and 19, with the same subdivisions visible in the rendering results - the model used for all the chairs is subdivided, equivalent to dividing each chair's model.  Absent further definition of the term "layout", this would include a wide range of parameters such as shape or texture)
dividing the 3D model into a first plurality of surfaces, the first plurality of surfaces being 3D model surfaces visible upon being rendered by a 3D engine; (Section 4, For more detailed shading we divide chair model into component parts by means of command Element (Fig. 13).; see Figs. 18 and 19 for rendering results)
associating to each one of the first plurality of surfaces, a unique surface identifier; (Section 4, For more detailed shading we divide chair model into component parts by means of command Element; Fig. 13; Section 3, 3D computational modeling of the cabin will be created with the help of 3ds Max graphic system.; examiner notes that in the 3D studio Max design environment, the subcomponents illustrated as being created in Fig. 13 would be assigned unique IDs, such as an object ID element.  One of ordinary skill in the art would be familiar with the operation of 3D studio max, as it represents an industry standard tool.  See further 3ds Max, Autodesk Help, Object ID Element (Feb 08 2016), "Roughly comparable to the material ID, the object ID information is useful for selecting objects based on an arbitrary index value in another image-processing or special-effects application. If you know that you will want to select several objects at once, at a later time, you can assign them all the same object ID in 3ds Max. By rendering with the object ID, this information will be available in other applications."  Examiner notes as the reference explicitly recites the use of 3ds max to generate component parts, one of ordinary skill in the art would find the use of an identifer such as an Object ID Element obvious (at the time the invention was filed) given that it amounts to combining prior art elements according to known methods (i.e. the use of 3ds max) to yield predictable results (a labelled model with unique component IDs).)
for each one of the other 3D models: (Section 4, For more detailed shading we divide chair model into component parts by means of command Element (Fig. 13).; see Figs. 18 and 19 for rendering results; examiner notes that there are multiple chairs in Figs. 18 and 19, with the same subdivisions visible in the rendering results - the model used for all the chairs is subdivided, equivalent to dividing each chair's model.)
dividing the one of the other 3D models into a second plurality of surfaces, (Section 4, For more detailed shading we divide chair model into component parts by means of command Element (Fig. 13).; see Figs. 18 and 19 for rendering results; examiner notes that there are multiple chairs in Figs. 18 and 19, with the same subdivisions visible in the rendering results - the model used for all the chairs is subdivided, equivalent to dividing each chair's model.)
a number of the second plurality of surfaces being different from a number of the first plurality of surfaces; (Section 4, For more detailed shading we divide chair model into component parts by means of command Element (Fig. 13).; see Figs. 18 and 19 for rendering results; examiner notes that there are multiple chairs in Figs. 18 and 19, with the same subdivisions visible in the rendering results - the model used for all the chairs is subdivided, equivalent to dividing each chair's model.  Examiner further notes that the multiple chairs, while the same shape, all have their own individual surfaces, equivalent to being different)
associating, for each one of the second plurality of surfaces corresponding to one of the first plurality of surfaces, the unique surface identifier associated with the corresponding one of the first plurality of surfaces; (Section 4, For more detailed shading we divide chair model into component parts by means of command Element; Fig. 13; Section 3, 3D computational modeling of the cabin will be created with the help of 3ds Max graphic system.; examiner notes that in the 3D studio Max design environment, the subcomponents illustrated as being created in Fig. 13 would be assigned unique IDs, such as an object ID element, as discussed above)
selecting the configuration setting of the 3D model; (Section 4, For more detailed shading we divide chair model into component parts by means of command Element; Fig. 13 … we create material for chair upholstery, assign it to corresponding elements of the model. As for style the chair upholstery consists of two colors. Bottom, back and head cushion are alike in color, and the rest parts are of another color (Fig. 14).; Fig. 15)
Abbasov does not teach in particular, but Callahan teaches:
establishing a correspondence between at least some of the second plurality of surfaces and at least some of the first plurality of surfaces, based on a correspondence between the 3D model and the one of the other 3D models; (¶87-90 describe the instantiation/instance and class hierarchy of the reference, e.g. ¶88 As used herein, an "instance" or an "instantiation" of an item may mean a usage of that item in model 114. For example, an instantiation of an object, such as one of objects 120, may be a usage of that object in model 114.; ¶295 primary instance links 1752 may also be used in primary hierarchical organization 1700.; ¶314 Further, secondary instance links 1852 may also be present; ¶327 Usage object 2010 may be an instantiation of reusable definition object 2020, as indicated by primary instance link 2022; see also the cited 3ds max references)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the change tracking and traceability links (i.e. instance links) of Callahan in the aircraft modeling of Abbasov, in order to manage model changes in a manner that allows manufacturing of the product with increased efficiency using the model (Callahan, ¶9).
Abbasov does not teach in particular, but 3ds Max 2 teaches:
determining the unique identifier of the 3D model to which the configuration setting is to be applied; and propagating, based on the unique identifier of the 3D model, the configuration setting to the other 3D models to which the configuration setting is to be applied. (When Propagate Materials To Instances is on, any material assignment you make will be propagated to all instances of the object in your scene, including imported AutoCAD blocks and ADT style-based objects; these object types are common in DRF files. Assignments are also propagated to instances of Revit objects and of other instances that you've made in the current scene.)


Regarding Claim 2:
Abbasov teaches:
wherein the 3D model is an aircraft cabin seat. (Fig. 14. Texture assignment to chair upholstery.)

Regarding Claim 3:
Abbasov teaches:
wherein the first plurality of surfaces comprises a plurality of the surfaces of the aircraft cabin seat. (Fig. 14. Texture assignment to chair upholstery.)

Regarding Claim 4:
Abbasov teaches:
wherein selecting the configuration setting comprises selecting a material type of the aircraft cabin seat. (Section 4, The upholstery of this chair combines two different materials, whose appropriation is made at the elements level.; Figs. 15, 18, and 19)

Regarding Claim 5:
Abbasov teaches:


Regarding Claim 6:
Abbasov teaches:
within a platform for real-time configuration and real-time visualization of said models, (Section 3, created with the help of 3ds Max graphic system; examiner notes that 3ds Max is a CAD environment that can provide real-time configuration and visualization and that this is recited as intended use in the preamble, which does not receive patentable weight.)
the 3D model and the other 3D models being part of a same 3D model category, the system comprising: (Section 4, Before final rendering of the scene it is necessary to prepare objects for shading, create corresponding texture and material. For more detailed shading we divide chair model into component parts by means of command Element (Fig. 13). Further we create material for chair upholstery, assign it to corresponding elements of the model. As for style the chair upholstery consists of two colors. Bottom, back and head cushion are alike in color, and the rest parts are of another color (Fig. 14).; examiner notes that the seat model represents a category (and its component parts represent subcategories), with each instance of the multiple seats of Figs. 16 and 18 being individual 3D models for that category (and each seat's component parts being 3D models of the subcategory))
the 3D model having a first layout and one of the other 3D models having a second layout distinct from the first layout, each layout being associated with a plurality of surfaces, (Section 4, For more detailed shading we divide chair model into component parts by means of command Element (Fig. 13).; see Figs. 18 and 19 for rendering results; examiner notes that there are multiple chairs in Figs. 18 and 19, with the same subdivisions visible in the rendering results - the model used for all the chairs is subdivided, equivalent to dividing each chair's model.  Absent further definition of the term "layout", this would include a wide range of parameters such as shape or texture)
a processor; (Abstract, For cabin computational modeling the 3ds Max graphic system is used.; examiner notes that 3ds Max inherently requires a processor in order to execute)
a non-transitory computer-readable medium coupled to the processor and storing instructions executable by the processor and configured to cause the processor to perform: (Abstract, For cabin computational modeling the 3ds Max graphic system is used.; examiner notes that 3ds Max inherently requires memory in order to execute)
dividing the 3D model into a first plurality of surfaces, the first plurality of surfaces being 3D model surfaces visible upon being rendered by a 3D engine; (Section 4, For more detailed shading we divide chair model into component parts by means of command Element (Fig. 13).; see Figs. 18 and 19 for rendering results)
associating to each one of the first plurality of surfaces, a unique surface identifier; (Section 4, For more detailed shading we divide chair model into component parts by means of command Element; Fig. 13; Section 3, 3D computational modeling of the cabin will be created with the help of 3ds Max graphic system.; examiner notes that in the 3D studio Max design environment, the subcomponents illustrated as being created in Fig. 13 would be assigned unique IDs, such as an object ID element.  One of ordinary skill in the art would be familiar with the operation of 3D studio max, as it represents an industry standard tool.  See further 3ds Max, Autodesk Help, Object ID Element (Feb 08 2016), "Roughly comparable to the material ID, the object ID information is useful for selecting objects based on an arbitrary index value in another image-processing or special-effects application. If you know that you will want to select several objects at once, at a later time, you can assign them all the same object ID in 3ds Max. By rendering with the object ID, this information will be available in other applications."  Examiner notes as the reference explicitly recites the use of 3ds max to generate component parts, one of ordinary skill in the art would find the use of an identifer such as an Object ID Element obvious (at the time the invention was filed) given that it amounts to combining prior art elements according to known methods (i.e. the use of 3ds max) to yield predictable results (a labelled model with unique component IDs).)
for each one of the other 3D models: (Section 4, For more detailed shading we divide chair model into component parts by means of command Element (Fig. 13).; see Figs. 18 and 19 for rendering results; examiner notes that there are multiple chairs in Figs. 18 and 19, with the same subdivisions visible in the rendering results - the model used for all the chairs is subdivided, equivalent to dividing each chair's model.)
dividing the one of the other 3D models into a second plurality of surfaces, (Section 4, For more detailed shading we divide chair model into component parts by means of command Element (Fig. 13).; see Figs. 18 and 19 for rendering results; examiner notes that there are multiple chairs in Figs. 18 and 19, with the same subdivisions visible in the rendering results - the model used for all the chairs is subdivided, equivalent to dividing each chair's model.)
a number of the second plurality of surfaces being different from a number of the first plurality of surfaces; (Section 4, For more detailed shading we divide chair model into component parts by means of command Element (Fig. 13).; see Figs. 18 and 19 for rendering results; examiner notes that there are multiple chairs in Figs. 18 and 19, with the same subdivisions visible in the rendering results - the model used for all the chairs is subdivided, equivalent to dividing each chair's model.  Examiner further notes that the multiple chairs, while the same shape, all have their own individual surfaces, equivalent to being different)
associating, for each one of the second plurality of surfaces corresponding to one of the first plurality of surfaces, the unique surface identifier associated with the corresponding one of the first plurality of surfaces; (Section 4, For more detailed shading we divide chair model into component parts by means of command Element; Fig. 13; Section 3, 3D computational modeling of the cabin will be created with the help of 3ds Max graphic system.; examiner notes that in the 3D studio Max design environment, the subcomponents illustrated as being created in Fig. 13 would be assigned unique IDs, such as an object ID element, as discussed above)
selecting the configuration setting of the 3D model; (Section 4, For more detailed shading we divide chair model into component parts by means of command Element; Fig. 13 … we create material for chair upholstery, assign it to corresponding elements of the model. As for style the chair upholstery consists of two colors. Bottom, back and head cushion are alike in color, and the rest parts are of another color (Fig. 14).; Fig. 15)
Abbasov does not teach in particular, but Callahan teaches:
establishing a correspondence between at least some of the second plurality of surfaces and at least some of the first plurality of surfaces, based on a correspondence between the 3D model and the one of the other 3D models; (¶87-90 describe the instantiation/instance and class hierarchy of the reference, e.g. ¶88 As used herein, an "instance" or an "instantiation" of an item may mean a usage of that item in model 114. For example, an instantiation of an object, such as one of objects 120, may be a usage of that object in model 114.; ¶295 primary instance links 1752 may also be used in primary 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the change tracking and traceability links (i.e. instance links) of Callahan in the aircraft modeling of Abbasov, in order to manage model changes in a manner that allows manufacturing of the product with increased efficiency using the model (Callahan, ¶9).
Abbasov does not teach in particular, but 3ds Max 2 teaches:
determining the unique identifier of the 3D model to which the configuration setting is to be applied; and propagating, based on the unique identifier of the 3D model, the configuration setting to the other 3D models to which the configuration setting is to be applied. (When Propagate Materials To Instances is on, any material assignment you make will be propagated to all instances of the object in your scene, including imported AutoCAD blocks and ADT style-based objects; these object types are common in DRF files. Assignments are also propagated to instances of Revit objects and of other instances that you've made in the current scene.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the propagate materials to instances feature of 3ds max in the design of Abbasov, as Abbasov explicitly notes it is using 3ds max and doing so is obvious to try as it is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success - there are only two options for the feature in 3ds max (on or off), and both are known to function as 3ds is a stable modeling program well known in the industry.

Regarding Claim 7:


Regarding Claim 8:
The grounds of rejection set forth for claim 1 are applicable here, and claim 8 is rejected under the same rationale as that set forth above for claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2128